Citation Nr: 1816454	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  07-37 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to a temporary total evaluation based on a need for convalescence following posterior lumbar interbody fusion on March 24, 2010.

2.  Entitlement to a rating in excess of 50 percent for residuals of post-discectomy due to degenerative joint disease of the lumbosacral spine on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 1, 2006.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1969 to November 1971 and from November 1972 to December 1978.  As detailed below, the Veteran died in February 2018.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision and an October 2007 Decision Review Officer (DRO) decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In November 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a June 2014 Board decision, the Board granted a 40 percent rating for left lower extremity radiculopathy from June 1, 2006 and denied entitlement to a rating in excess of 40 percent for residuals of post-discectomy due to degenerative joint disease of the lumbosacral spine (lumbar spine disability).  In that decision, the Board also inferred the issues of entitlement to an increased evaluation for lumbar spine disability on an extraschedular basis and entitlement to a TDIU prior to January 28, 2008 as part and parcel of the increased rating claim for lumbar spine disability, and remanded these issues for additional development.  Further, the Board found that the issue of entitlement to a temporary total evaluation based on a need for convalescence following posterior lumbar interbody fusion on March 24, 2010 was raised from the record, but that the Board lacked jurisdiction over the matter as it had not been adjudicated by the RO, and referred the temporary total evaluation claim to the RO.  

The Veteran subsequently appealed the June 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 Order, the Court granted the parties' September 2015 Joint Motion for Remand (JMR), vacating the Board's June 2014 decision that determined the Board lacked jurisdiction over the issue of entitlement a temporary total evaluation based on a need for convalescence following posterior lumbar interbody fusion, and remanded the appeal to the Board for readjudication consistent with the JMR.  The remaining issues, namely the Board's denial of entitlement to a schedular rating in excess of 40 percent for lumbar spine disability, grant of a 40 percent rating from June 1, 2006 for left lower extremity radiculopathy, and remand as to the issues of entitlement to an increased evaluation for lumbar spine disability on an extraschedular basis and entitlement to a TDIU prior to January 28, 2008, were not disturbed in the Court's September 2015 Order. 

In February 2016, the Board remanded the issue of entitlement to a temporary total evaluation following posterior lumbar interbody fusion on March 24, 2010 for additional development consistent with the September 2015 JMR. 

In September 2017, the Board granted TDIU from June 1, 2006 to January 28, 2008, and remanded the issue of entitlement to TDIU prior to June 1, 2006, along with the other issues listed above, for further development.  In a December 2017 DRO decision, the Veteran's rating for residuals of post-discectomy due to degenerative joint disease of the lumbosacral spine was increased to 50 percent disabling (aside from periods of temporary total ratings) on an extraschedular basis.

FINDING OF FACT

In March 2018, the Board was notified that the Veteran died in February 2018.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.   In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the claimant's death.  See 38 C.F.R. § 3.1010(b).  A person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).

ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


